t c memo united_states tax_court karen boyd petitioner v commissioner of internal revenue respondent docket no filed date steven t flowers for petitioner igor drabkin for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - after concessions by petitioner ’ the remaining issues for decision are whether petitioner is entitled to deduct certain schedule c profit or loss from business_expenses and whether petitioner is liable for an accuracy-related_penalty under sec_6662 adjustments to the self-employment_income tax and the deduction therefor are computational and will be resolved by the court’s holding in this case some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in beverly hills california petitioner is the sole_proprietor of boyd pc consulting which is in the business of legal software consulting she started this business during the year in issue through boyd pc consulting petitioner created specialized macros in computer programs such as wordperfect for law firms for example petitioner would install special macro functions to create pleading form documents tailored to the client’s needs during petitioner was also a full-time legal secretary at the law firm paul hastings janofsky in its santa monica office and then worked in its downtown los angeles office during the year in issue petitioner owned a toyota at trial petitioner conceded the disallowance of travel and meals entertainment_expenses of dollar_figure claimed on her schedule c profit or loss from business corolla that she used for all her transportation needs including business travel commuting to work and personal_use petitioner did not maintain a mileage log or diary of miles driven in petitioner timely filed her federal_income_tax return petitioner reported on schedule c attached to her return gross_income from boyd pc consulting of dollar_figure petitioner claimed the following schedule c expenses expense claimed advertising dollar_figure car and truck big_number depreciation repairs maintenance big_number travel meals enter- big_number tainment other big_number total dollar_figure on the vehicle expense worksheet attached to her return petitioner reported big_number total miles driven in of that amount big_number miles were reported to be used for business purposes petitioner claimed a car and truck expense of dollar_figure based on the purported big_number business miles multiplied by the standard mileage rate of dollar_figure5 per mile in the notice_of_deficiency respondent disallowed the above schedule c expense deductions in their entirety because petitioner failed to show that each claimed deduction was an ordinary and necessary business_expense or in the alternative because petitioner failed to substantiate that she paid_or_incurred the expense for which the deduction was claimed q4e- sec_7491 places the burden_of_proof on respondent with regard to certain factual issues sec_7491 applies to examinations commencing after date restructuring and reform act of rra publaw_105_206 sec 112_stat_726 upon reviewing the record it is unclear when the examination of petitioner’s return commenced further neither party raised the issue of whether sec_7491 applies here however under sec_7491 a b the burden_of_proof does not shift to respondent where the taxpayer has not cooperated with reasonable regquests by the secretary for information or documents respondent sent letters to petitioner’s counsel on january february and date asking petitioner to present documents which would substantiate the disallowed deductions respondent also made phone calls on january and to petitioner’s counsel one phone call the only communication between the parties prior to trial was returned at trial petitioner offered into evidence documents to substantiate some of her claimed schedule c deductions which had not been presented to respondent prior to trial because we find that petitioner failed to cooperate with respondent prior to trial sec_7491 does not apply in this case deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the doctrine_of cohan v commissioner supra sec_1_274-5t temporary income_tax regs fed reg -- - date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f sec_274 listed_property includes any passenger_automobile or any other_property used as a means of transportation and computers sec_280f a iv a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it sec_1_274-5t temporary income_tax regs supra respondent disallowed petitioner’s car and truck expense deduction of dollar_figure as stated above sec_274 requires strict substantiation for deductions claimed for transportation in a passenger car at trial petitioner testified that she used the actual mileage to calculate the car and truck expense petitioner’s car was used to commute to and from petitioner’s full-time job and for other personal uses petitioner offered automobile service documents to show the odometer readings for the beginning and end of tax_year but failed to provide a mileage log noting how many miles she drove for her consulting business the rule for substantiating car and truck expenses is clear petitioner is required to provide a mileage log or other corroboration sufficient to establish the amount time place and business_purpose of the expense at trial petitioner failed to provide any corroborating evidence besides her self-serving testimony the court has discretion to disregard testimony which we find self-serving 99_tc_202 accordingly petitioner is not entitled to deduct a car and truck expense for the year in issue petitioner claimed an advertising expense of dollar_figure at trial petitioner offered into evidence an invoice from daily journal corporation the local daily legal newspaper showing dollar_figure in advertising services rendered the advertisement placed generally stated learn word perfect we find that this invoice substantiates petitioner’s advertising expense of dollar_figure and therefore petitioner is entitled to deduct this amount sec_167 permits a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business in calculating the depreciation deduction petitioner included fax machine dollar_figure printer dollar_figure and computers dollar_figure at trial petitioner offered into evidence a receipt from - - target showing a sony cfd530 for dollar_figure petitioner testified that the receipt represents the purchase of a sony facsimile machine petitioner also offered a receipt from sonia reyes of the law firm crosby heafey roach may in downtown los angeles showing the purchase of a hewlett packard laser jet series ii laser printer for dollar_figure and two receipts from superbyte inc showing the purchase of two computers for dollar_figure and dollar_figure respectively we find that petitioner substantiated the purchase of the above items for the use in her consulting business accordingly petitioner is entitled to a depreciation deduction premised on cost bases of dollar_figure for the fax machine of dollar_figure for the printer and of dollar_figure for the computers all items are 5-year_property as defined under sec_168 b and are subject_to the midquarter_convention under sec_168 a petitioner failed to provide any evidence for the claimed repairs maintenance deduction and other deduction petitioner’s schedule c itemizes the other expenses of dollar_figure to include bank charges of dollar_figure educational seminars of dollar_figure and telephone of dollar_figure however petitioner is deemed to have conceded these items because she failed to offer any evidence to support these amounts rule sec_142 sec_149 pearson v commissioner tcmemo_2000_160 the last issue for decision is whether petitioner is liable - for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 b negligence is the ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another issue 43_tc_168 and t c memo it includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 at trial petitioner testified that her accountant prepared her return based on receipts and all kinds of stuff she brought to him although petitioner purportedly provided documentation to her accountant it remains her responsibility to provide information necessary to accurately prepare her return and to review the return prior to filing moreover her claim that she provided adequate documentation to her accountant is - suspect in view of her total concessions with regard to the disallowance of travel and meals and entertainment_expenses of dollar_figure other deductions of dollar_figure and repair maintenance deductions of dollar_figure we find that respondent has met his burden of production under sec_7491 through petitioner’s above concessions along with evidence in the record indicating that petitioner lacked proper record keeping for the accurate preparation of her return 116_tc_438 accordingly petitioner is liable for the negligence_penalty under sec_6662 we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit decision will be entered under rule
